DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          WENDI LEDERMAN,
                             Appellant,

                                     v.

 LIZ GRADY, as Trustee of THE PURVIS DEAN JACKSON, JR. TRUST
                        OF APRIL 3, 1996,
                             Appellee.

                              No. 4D21-151

                              [April 29, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Betsy Benson, Judge; L.T. Case Nos. 20-26217 COCE
and 20-17848 CACE.

   Wendi Lederman, North Lauderdale, pro se.

  Benjamin Dishowitz of Doumar, Allsworth, Laystrom, Voigt, Wachs,
Adair & Dishowitz, LLP, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and FORST, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.